Opinion by
Oliver, P. J.
In accordance with stipulation of counsel the merchandise in question was held dutiable as follows: (1) Metal pipe kazoos at 45 percent under paragraph 397, Abstract 44122 followed; (2) squawker balloons in part of bamboo at 45 percent under paragraph 409, Abstract 40493 followed; (3) wooden cabinets similar to those the subject of Abstract 37636 at 33)4 percent under paragraph 412; and (4) novelties in chief value of fur similar to those the subject of Abstract 41823 at 50 percent under paragraph 1519 (e).